UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7126


WILLIAM E. ARNOLD,

                Petitioner – Appellant,

          v.

KENNETH E. STOLLE, Virginia Beach Sheriff,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00131-MSD-TEM)


Submitted:   January 19, 2011             Decided:   February 9, 2011


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William E. Arnold, Appellant Pro Se.    Kevin Osborne Barnard,
FRITH, ANDERSON & PEAKE, PC, Roanoke, Virginia; Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William E. Arnold seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district    court    referred      this   case     to     a    magistrate         judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge      recommended      that    relief          be    denied       and

advised Arnold that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely       filing     of    specific           objections         to     a

magistrate      judge’s     recommendation        is     necessary            to     preserve

appellate review of the substance of that recommendation when

the     parties    have      been     warned      of      the        consequences            of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Arnold

has   waived     appellate      review   by     failing       to    file       objections.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented          in   the        materials

before    the   court     and   argument      would     not    aid       the       decisional

process.

                                                                                    DISMISSED



                                          2